NO. 12-10-00245-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '

IN RE: JIMMIE JAMES HANES,                                 '    ORIGINAL PROCEEDING
RELATOR
                                                           '
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Relator Jimmie James Hanes complains that he was sentenced to a term of
imprisonment that exceeds the statutory maximum.                   Therefore, he asserts that his
sentence is illegal and requests a writ of mandamus directing the trial court to correct it.
         The court of criminal appeals has exclusive authority to grant postconviction
relief from a final felony conviction. See Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. Crim. App. 1991). But an illegal sentence in a felony case may be raised
for the first time in an application for writ of habeas corpus. Ex parte Rich, 194 S.W.3d
508, 513 (Tex. Crim. App. 2006). Texas Code of Criminal Procedure article 11.07
prescribes the procedure for filing a postconviction habeas application to seek relief from
a final felony conviction in a Texas court. See TEX. CODE CRIM. PROC. ANN. § 11.07
(Vernon 2005).
         Because the court of criminal appeals has exclusive authority to grant
postconviction relief from a final felony conviction, we are without jurisdiction to
consider Relator’s petition for writ of mandamus. Accordingly, his petition is dismissed
for want of jurisdiction.
Opinion delivered August 11, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                          (DO NOT PUBLISH)